Citation Nr: 9931154	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  97-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected anxiety.

2.  Entitlement to service connection for cerebral vascular 
accident (CVA), as secondary to service connected anxiety.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to July 1950 
and from October 1950 to November 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1996 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hypertension and CVA as secondary to service connected 
anxiety.  


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from hypertension or from residuals of a 
CVA due to service or that any hypertension or CVA pathology 
is related to a service-connected disorder.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims for service connection for hypertension and CVA are 
plausible.


CONCLUSIONS OF LAW

The claim for service connection for hypertension is not well 
grounded. 38 U.S.C.A. § 5107 (a) (West 1991).

The claim for service connection for CVA is not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records revealed no evidence of hypertension 
or any other cardiovascular abnormality or pathology.  A July 
1950 separation examination reported cardiovascular findings 
of sitting pulse at 84; sitting blood pressure of 118/74 and 
recumbent blood pressure of 104/88.  Otherwise, the 
cardiovascular findings, including chest X-ray, yielded no 
significant abnormalities.  The November 1951 separation 
examination revealed no cardiovascular findings, but 
diagnosed back injury and nerves as the present defects.

In March 1952, within a year of his November 1951 discharge, 
the veteran underwent a VA examination, which included normal 
cardiovascular findings, with blood pressure of 130/80 and 
pulse of 92.

Service connection for anxiety reaction was granted by the 
New York, New York RO in an April 1952 rating decision. 

The earliest evidence of hypertension is a September 1980 
letter from a private physician, stating that he treated the 
veteran for hypertension since August 27, 1979.  The 
physician also stated that he treated the veteran for 
anxiety, as well as for sciatic back pain. 

A VA X-ray study of the chest in September 1980, revealed no 
acute cardiopulmonary process with no significant 
radiographic change identified since June 1980.  

The report from a November 1980 VA examination for 
psychiatric disorders noted that the veteran was taking 
antihypertensives and that he was preoccupied by the fact 
that he developed high blood pressure.  

VA treatment records through the 1980's included ongoing 
treatment for his service-connected anxiety and low back 
disorder, with very few records addressing possible 
cardiovascular findings.  In June 1985, the veteran was 
diagnosed with upper motor neuron disease, following a 2 to 3 
month history of complaints that included increased chronic 
left-sided headaches, with radiation down the cervical spine 
and increased paresthesia and spasticity of the extremities.  
Radiology studies from June 1985 yielded normal brain 
findings. 

In December 1985, he was referred to a private clinic for 
further investigation of headache complaints, said to be off 
and on for years, and neurological complaints, particularly 
with the right upper extremity.  His blood pressure taken in 
December 1985 was 120/72.  The diagnosis of upper motor 
neuron disease on the right was confirmed in this report; 
however the physician speculated that the veteran might have 
some vascular anomaly at the base of the brain, giving him 
migraine like headaches and upper motor neuron lesions.  This 
report stated that it might be feasible to do 4-vessel 
arteriography of the brain and carotid arteries.  

In January 1987, the veteran underwent a VA examination, 
which gave a history of a CVA in 1986, with paralysis of his 
right hand, right leg and some numbness of the right side of 
his mouth.  The diagnosis rendered was residual, left CVA 
with right hemiparesis.  No other cardiovascular findings or 
history was noted, and there was no opinion linking this 
diagnosed residual of CVA to service or any service connected 
disability.  

A VA treatment record from February 1988 confirmed 
neurological problems, such as right sided weakness thought 
to be secondary to upper motor neuron disease, although 
repeat computerized tomography (CT) scans had been normal.  
In March 1988, a treatment record indicated that the veteran 
had disease of the upper motor neuron system, most probably 
due to CVA, with overweight onset.  A May 1988 notation gave 
a questionable history of stroke.  In May 1988, a VA 
neurological consult yielded the impression that in all 
probability, the veteran has an upper neural disease, 
possibility amyotrophic lateral sclerosis (ALS).  

The report from a May 1989 VA examination noted no 
significant cardiovascular findings, other than blood 
pressure of 140/90 with pulse of 74, and diagnosed ALS.  This 
report made no mention of a CVA.

The report from a November 1991 VA examination gave a history 
of CVA in 1986, with right hemiplegia.  No other 
cardiovascular findings were complained of or examined.  

VA treatment records throughout the 1990's sporadically 
referred to the veteran's hypertension and CVA, while 
addressing other medical problems.  In February 1994, he was 
diagnosed with gallstones and scheduled for surgery.  In 
March 1994, post cholectomy surgery, the veteran was assessed 
with hypertension, post-operative.  The post surgery 
hypertension was noted again in September 1994, as was the 
old CVA noted in December 1994 and in January 1995.  An 
October to November 1995 hospital report diagnosed 
hypertension, with a history of CVA in 1978 elicited from the 
veteran.

At his hearing in June 1997, the veteran testified that he 
was told by a physician that his high blood pressure was 
caused by his service connected psychiatric disorder and 
pain.  He testified that he had a stroke about 10 or 11 years 
prior, and that the stroke was due to his hypertension.


Analysis

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp 
1999); 38 C.F.R. § 3.303 (1999).  There are some 
disabilities, including disorders such as cardiovascular 
disabilities, including hypertension, where service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Secondary 
service connection may be granted where a service connected 
disorder causes or aggravates another disorder.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet.App. 439 (1995).  

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
'disability' as set forth in 38 U.S.C.A. § 1110 "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated." Allen v. Brown, 
7 Vet. App. at 448 (emphasis in original).

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Upon review of the evidence, the Board finds that the claims 
for service connection for hypertension and CVA are not well 
grounded.  The medical evidence does not show hypertension, 
first shown to be manifest in 1979, to have begun inservice, 
nor is it shown to have been manifest to a compensable degree 
within one year of discharge from active duty in 1951.  There 
is no medical evidence of record that establishes a link 
between his hypertension and any service connected disorder, 
including his anxiety.  While the veteran has asserted that 
such a link exists, this lay evidence is not shown to be 
competent evidence to well ground this claim.  

Regarding the CVA, the evidence is not even clear as to 
whether the veteran even sustained a CVA in 1985 or 1986, as 
the medical evidence from around that time attributed the 
veteran's neurological problems to an upper neural disease 
such as ALS, and the history of CVA throughout the record 
appears to have been based on the veteran's history.  
However, even assuming that the veteran sustained a CVA in 
1985 or 1985, there is no competent medical evidence showing 
that pathology leading to a CVA was present during active 
duty, nor is there medical evidence otherwise linking the CVA 
to active service or to any service connected disability, 
including service connected anxiety.  There is also no 
competent evidence showing that there is aggravation of any 
nonservice connected disability by any service connected 
disability.  Thus, the second and third prongs of Caluza are 
not met regarding these claims for service connection for 
hypertension and CVA.  

As the veteran has not submitted well grounded claims in this 
matter, there is no duty to assist.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for hypertension is denied on the basis 
that the claim is not well grounded.

Service connection for CVA is denied on the basis that the 
claim is not well grounded.


REMAND

The record reflects that the veteran filed a claim for 
entitlement to total disability evaluation due to individual 
unemployability in June 1997.  The RO issued a letter on July 
18, 1997, which denied entitlement to a total disability 
evaluation due to unemployability and notified him regarding 
a prior denial of this matter in September 1995.  The veteran 
filed a notice of disagreement with this determination on 
August 21, 1997.  Accordingly, the RO is directed to process 
this claim for appellate review, to include issuance of a 
statement of the case.

The RO's failure to issue a statement of the case (SOC) 
regarding the foregoing matter created a procedural defect 
which requires a remand under 38 C.F.R. § 19.9 (1999).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be issued an SOC 
on the issue of entitlement to a total 
rating on the basis of individual 
unemployability.  As this claim has 
remained open and pending since the July 
1997 rating decision, the SOC should 
discuss all the evidence generated since 
the initial claim was filed.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.

2.  The appeal as the claim for total 
disability due to individual 
unemployability will be returned to the 
Board following the issuance of the SOC 
only if it is perfected by the filing of 
a timely substantive appeal.  No action 
is required of the veteran until he is 
notified.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested case development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals





